 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10
11
12   BRENDA ANNETTE HENRY,                              Case No.: 2:20-CV-2293-KJM-KJN
13                  Plaintiff,                          ORDER LIFTING STAY AND
            v.                                          SCHEDULING ORDER
14
15   COMMISSIONER OF SOCIAL SECURITY,

16                  Defendant.

17
18          The plaintiff seeks judicial review of an administrative decision of the Commissioner of Social

19   Security denying the plaintiff’s claim for disability benefits under the Social Security Act. This matter

20   is before the undersigned pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3) and Local Rule 302(c)(15).

21   Good cause appearing and pursuant to Fed. R. Civ. P. 16, the Court ORDERS:

22          1.      This case was previously stayed pursuant to General Order Number 615. (See ECF

23   Nos. 3, 10.) Now that the Commissioner filed an answer and administrative transcript, the court

24   LIFTS the stay for this case.

25          2.      Within 45 days after service of the administrative record, the plaintiff shall file the

26   motion for summary judgment;

27          3.      Within 45 days after service of plaintiff’s opening brief, the defendant shall file the

28   responsive brief;
 1           4.      Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional
 2   reply brief;
 3           5.      Motions for attorney fees shall be filed within 30 days after entry of final judgment.
 4           6.      All references to the record and all assertion of fact must be accompanied by citations
 5   to the record. The opening and responsive brief shall contain the following:
 6                   (a)    A description of the plaintiff's alleged physical or emotional impairments,
 7   including when the plaintiff contends the impairments became disabling, and how these impairments
 8   disable the plaintiff from work;
 9                   (b)    A summary of all relevant medical evidence, including an explanation of the
10   significance of clinical and laboratory findings and the purpose and effect of prescribed medication
11   and therapy;
12                   (c)    A summary of the relevant testimony at the administrative hearing;
13                   (d)    A recitation of the defendant's findings and conclusions relevant to the
14   plaintiff’s claims;
15                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in terms
16   of the insufficiency of the evidence to support findings of fact or reliance upon an erroneous legal
17   standard; and
18                   (f)    Argument separately addressing each claimed error. Argument in support of
19   each claim of error must be supported by citation to legal authority and explanation of the application
20   of such authority to the facts of the particular case. Briefs that do not substantially comply with these
21   requirements will be stricken.
22           7.      Requests for modification of this briefing schedule will not routinely be granted. Any
23   such request must be made by written stipulation or motion and will be granted only for good cause.
24   A request for a modification brought on the filing deadline, will be looked upon with disfavor. Local
25   Rule 144(d).
26   ///
27   ///
28   ///
 1                8.   Violations of this order or of the federal rules of procedure or the Local Rules may
 2   result in sanctions pursuant to Local Rule 110.
 3   Dated: July 9, 2021
 4
 5
 6
 7
 8   ,henr.2293


 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
